Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 05/18/2021 and to the follow-up Telephonic Interview held on 06/22/2021.
The claim amendment filed on 05/18/2021 is entered. 
Claims 1, 9, 11, 16, and 20 are further amended herein, and claims 8 and 19 are canceled. 
Claims 1-3, 6-7, 9-17, and 20-23 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Kent Stier (Reg. #50,640), on 06/22/2021.
The application has been amended as follows:
In the Claims:
Claim 1: (Currently amended) A method comprising: 
establishing two or more customer service interaction sessions, at a contact center server, between two or more Customer Service Representatives (CSRs) and two or more customers; 
analyzing, by a supervisor recommendation engine, the two or more customer service interaction sessions between two or more CSR computers and the two or more customers; and 
based on the analysis, the supervisor recommendation engine generating a ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from supervisor input, wherein generating the ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from the supervisor input comprises: 
determining characteristics of the two or more customer service interaction sessions between the CSR computers and the two or more customers, -2-S/N: 16/440,763 
determining metadata associated with the two or more customer service interaction sessions between the CSR computers and the two or more customers, and 
determining the ranking of the two or more customer service interaction sessions from a machine learning model based on the characteristics of the two or more customer service interaction sessions and the metadata associated with the customer service interaction sessions, wherein the machine learning model provides an ;
training the machine learning model, wherein training the machine learning model is comprises: 
retrieving past data streams from the past customer service interaction sessions; 
analyzing the supervisor inputs in the past data streams to determine which of the past customer service interaction sessions benefitted from the supervisor input; and 
based on the analysis, constructing the machine learning model. 
Claim 8: (Canceled) 
Claim 9: (Currently Amended) The method of claim 1, further comprising:  analyzing content in the past data streams, sentiment in the past data streams, and/or metadata associated with the past data streams.Claim 11: (Currently Amended) A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor, cause the processor to conduct a method comprising: 

analyzing, by a supervisor recommendation engine, the two or more data streams from  two or more CSR computers and the two or more data streams from the two or more customers; and 
based on the analysis, the supervisor recommendation engine generating a ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from supervisor input, wherein generating the ranking of the two or more customer service interaction sessions based -5-S/N: 16/440,763 on which customer service interaction session would benefit most from the supervisor input comprises: 
determining characteristics of the two or more customer service interaction sessions between the CSR computers and the two or more customers, 
determining metadata associated with the two or more customer service interaction sessions between the CSR computers and the two or more customers, and  
determining the ranking of the two or more customer service interaction sessions from a machine learning model based on the characteristics of the two or more customer service interaction sessions and the metadata associated with the customer service interaction sessions, wherein the machine learning model provides an effectiveness and a timing of the supervisor input for the two or more customer service interaction sessions based on supervisor inputs associated with past customer service interaction sessions, sentiments associated with the supervisor inputs for past customer ;
training the machine learning model, wherein training the machine learning model is comprises: 
retrieving past data streams from the past customer service interaction sessions; 
analyzing the supervisor inputs in the past data streams to determine which of the past customer service interaction sessions benefitted from the supervisor input; and 
based on the analysis, constructing the machine learning model. 
Claim 16: (Currently Amended) A system comprising: 
a memory storage; a processing unit coupled to the memory storage, wherein the processing unit is operative to: 
execute two or more customer service applications to conduct two or more customer service interaction sessions between two or more customers and two or more Customer Service Representatives (CSRs)  
analyze the two or more customer service interaction sessions between the two or more CSR computers and the two or more customers; and 
generate, based on the analysis, a ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from supervisor input, wherein the processing unit being operative to generate the ranking of the two or more customer service interaction sessions based on which 
determine characteristics of the two or more customer service interaction sessions between the CSR computers and the two or more customers, 
determine metadata associated with the two or more customer service interaction sessions between the CSR computers and the two or more customers, 
determine the ranking of the two or more customer service interaction sessions from a machine learning model based on the -8-S/N: 16/440,763 characteristics of the two or more customer service interaction sessions and the metadata associated with the customer service interaction sessions, wherein the machine learning model provides an effectiveness and a timing of the supervisor input for the two or more customer service interaction sessions based on supervisor inputs associated with past customer service interaction sessions, sentiments associated with the supervisor inputs for past customer service interaction sessions, the characteristics associated with the past customer service interaction sessions, and the metadata associated with the past customer service interaction sessions;
training the machine learning model, wherein training the machine learning model is comprises: 
retrieving past data streams from the past customer service interaction sessions; 
analyzing the supervisor inputs in the past data streams to determine which of the past customer service interaction sessions benefitted from the supervisor input; and 
based on the analysis, constructing the machine learning model. 
Claim 19: (Canceled) 
Claim 20: (Currently Amended) The system of claim 16, wherein the past data streams comprise two or more media types.
REASONS FOR ALLOWANCE
The closest prior art of record, U.S. PGPub 20140140497 (hereinafter “Ripa”) and U.S. PGPub 20190237083 to (hereinafter “Allen”) relate generally to analyzing conversations between customers and call center agents in real-time. An agent may be located at an agent station having a display screen. A continuous audio feed of the conversation between a customer and an agent may be received. For every second that the customer is speaking, a customer emotion score may be calculated in real-time. A frequency at which calculated customer emotion scores equal or exceed an emotion score threshold during a specified time interval may be calculated in real-time during the conversation.  And, a system for customizing remote interactions-related real-time assistance for trainees during training exercises. The system analyzes a first set of actions taken by a trainee during a first interaction using a set of recommended action criteria to generate an interaction score indicating a degree of conformity with recommended action criteria. 
With respect to independent claim 1 Ripa and Allen collectively teach establishing two or more customer service interaction sessions, at a contact center server, between two or more Customer Service Representatives (CSRs) and two or more customers; analyzing, by a supervisor recommendation engine, the two or more customer service interaction sessions between two or more CSR computers and the two or more customers; and based on the analysis, the supervisor recommendation engine generating a ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from supervisor input, wherein generating the ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from the supervisor input comprises: determining characteristics of the two or more customer service interaction sessions between the CSR computers and the two or more customers -2-S/N: 16/440,763determining metadata associated with the two or more customer service. 
However, with respect to independent claim 1, Ripa and Allen, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of the determine the ranking of the two or more customer service interaction sessions from a machine learning model based on the -8-S/N: 16/440,763 characteristics of the two or more customer service interaction sessions and the metadata associated with the customer service interaction sessions, wherein the machine learning model provides an effectiveness and a timing of the supervisor input for the two or more customer service interaction sessions based on supervisor inputs associated with past customer service interaction sessions, sentiments associated with the supervisor inputs for past customer service interaction sessions, the characteristics associated with the past customer service interaction sessions, and the metadata associated with the past customer service interaction sessions; training the machine learning model, wherein training the machine learning model is comprises: retrieving past data streams from the past customer service interaction sessions; analyzing the supervisor inputs in the past data streams to determine which of the past customer service interaction sessions benefitted from the supervisor input; and based on the analysis, constructing the machine learning model. (as per claim 1), thus rendering claims 1 as allowable over the prior art.
Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites/system recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention integrates the abstract idea into a practical application, as recited in the claims (training a machine learning model to continuously retrieve and analyze/update modeling data) which goes beyond generally linking the use of an abstract idea to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Korenblit; Shmuel. Integrated contact center systems for facilitating contact center coaching, .U.S. PGPub 20070198330Systems and methods for facilitating contact center coaching are provided. In this 
Loizos Michael, Machine Coaching, 2019, Open University of Cyprus & Research Center on Interactive Media, Smart Systems, and Emerging TechnologiesBacked by psychological theories of human reasoning and recent technical work, this paper adopts the working hypothesis that argumentation over symbolic rulebased knowledge offers a reasonable common language and semantics that machines and humans can utilize when interacting through machine coaching.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ARIF ULLAH/Primary Examiner, Art Unit 3683